t c memo united_states tax_court robert e and mary k adams petitioners v commissioner of internal revenue respondent docket no filed date robert e and mary k adams pro sese paul k voelker and wesley j wong for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 a penalty of dollar_figure the issues for decision are whether petitioners are liable for the deficiency determined by respondent whether petitioners are liable for an accuracy- related penalty pursuant to sec_6662 and whether petitioners are liable for the penalty pursuant to sec_6673 background none of the facts have been stipulated at the time they filed the petition petitioners resided in las vegas nevada during petitioners received dollar_figure from the pennsylvania state employees credit_union as interest_income dollar_figure from advanced entertainment service as self-employment_income and dollar_figure from defense finance and accounting service as pension income petitioners made no estimated_tax payments for petitioners submitted a form_1040 u s individual_income_tax_return for to respondent petitioners listed zero as the amount of their wages total income adjusted_gross_income taxable_income and total_tax petitioners attached two pages to the form_1040 reciting statements contentions and arguments that the court finds to be frivolous and or groundless unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure discussion i summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir as the party that moved for summary_judgment respondent has the burden of showing there is no genuine issue as to any material fact and that he is entitled to judgment as a matter of law 115_tc_523 we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii the deficiency sec_61 defines gross_income as all income from whatever source derived gross_income includes among other things compensation_for services interest and pensions sec_61 petitioners admit that they received the income listed in the notice_of_deficiency however petitioners contend inter alia that the earnings they derived are not income that therefore they are not liable for taxes and that income reflected on forms 1099-misc miscellaneous income must be apportioned and since no tax is apportionable to them they had no tax_liability petitioners advanced these and other arguments in filings and at the summary_judgment hearing these arguments are characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioners’ assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we conclude that petitioners are liable for the deficiency determined by respondent iii penalties a sec_6662 pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed facts affecting the tax treatment of an item and there is a reasonable basis for such treatment or has substantial_authority for the tax treatment of an item sec_6662 respondent determined and we sustained a tax_deficiency of dollar_figure petitioners conceded that they earned the income advanced in the notice_of_deficiency and petitioners did not present any evidence indicating reasonable_cause or substantial_authority for not reporting the income see sec_6662 sec_6664 we sustain respondent’s penalty determination b sec_6673 under sec_6673 this court may require a taxpayer to pay a penalty not to exceed dollar_figure if the taxpayer takes a frivolous position in the proceeding or institutes the proceeding primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioners’ protester rhetoric is manifestly frivolous and groundless they have wasted the time and resources of this court on more than one occasion petitioners’ insistence on making protester type arguments even after both this court and the u s court_of_appeals for the ninth circuit have summarily dismissed them indicates an unwillingness on the part of petitioners to respect the tax laws of the united_states petitioners have had a fair warning that more penalties would be imposed if they continued to make frivolous arguments accordingly we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure to the extent not herein discussed we have considered the parties’ other arguments and found them to be meritless to reflect the foregoing an appropriate order and decision will be entered petitioners were before this court regarding their and tax years advancing similar protester arguments we granted summary_judgment for respondent with regard to the tax years at issue and imposed a sec_6673 penalty in the amount of dollar_figure petitioners appealed our decision to the court_of_appeals for the ninth circuit which held that the action was frivolous and maintained by mr and mrs adams primarily for delay 127_fedappx_963 9th cir the court_of_appeals further imposed sanctions on petitioners in the amount of dollar_figure for filing a frivolous appeal id
